                    1:20-cv-01367-SLD # 11   Page 1 of 5
                                                                                     E-FILED
                                                      Thursday, 21 January, 2021 12:21:15 PM
                                                                Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

ERIC E. BERNARD,                                  )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )           20-1367
                                                  )
ST. JAMES HOSPITAL, et al.                        )
                                                  )
                      Defendants.                 )


        MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Dixon Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s amended complaint, and through such
process to identify and dismiss any legally insufficient claim, or the
entire action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

     In reviewing the amended complaint, the court accepts the
factual allegations as true, liberally construing them in the
plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir.
2013). However, conclusory statements and labels are insufficient.
Enough facts must be provided to “state a claim for relief that is
plausible on its face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir.
2013)(citation omitted). The court has reviewed the complaint and
has also held a merit review hearing in order to give the plaintiff a
chance to personally explain his claims to the court.

     Plaintiff alleges that medical staff at St. James Hospital and
Pontiac Correctional Center failed to provide him with adequate
medical care for conditions later diagnosed as Vasculitis and
                               Page 1 of 5
                    1:20-cv-01367-SLD # 11   Page 2 of 5




Reversible Cerebral Syndrome and Cerebral Vascular accident. The
injuries allegedly resulted from an incident where a John Doe
defendant denied Plaintiff’s request for a crisis team, causing
Plaintiff to swallow 30 pills and cut himself. Plaintiff alleges that he
could not speak or walk as a result of these conditions.

     Plaintiff alleges that several John Doe officers pulled, punched,
choked, and kicked him because he would not comply with their
orders to walk or respond to their demands; that Defendants Tilden,
Hansen, Davis, and Jane Doe told him he would not receive medical
care because of grievances he had filed; and, that Defendants
Kennedy, Wolf, and John Doe levied disciplinary sanctions without
holding a hearing.

      Plaintiff states an Eighth Amendment claim for deliberate
indifference to a serious medical need against Defendants Tilden,
Hansen, John Doe, Jane Doe Nurses, and Wexford Health Sources;
a First Amendment retaliation claim against Defendants Tilden,
Hansen, and Davis; and, and Eighth Amendment excessive force
claim against John Doe defendants. Petties v. Carter, 836 F.3d 722,
729-30 (7th Cir. 2016) (en banc); Hudson v. McMillian, 503 U.S. 1, 6
(1992); Daugherty v. Page, 906 F.3d 606, 610 (7th Cir. 2018).

      Due process concerns do not arise unless Plaintiff has suffered
an atypical and significant deprivation. Thielman v. Leean, 282 F.3d
478, 484 (7th Cir. 2002). Plaintiff does not provide enough
information for the Court to find that he states a Fourteenth
Amendment procedural due process claim. St. James Hospital is
not a proper defendant under § 1983. See Powell v. Cook County
Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993) (holding the Cook
County Jail was not a person under Section 1983).

It is therefore ordered:

     1.    Plaintiff’s Motion to Amend Complaint [10] is granted.
Clerk is directed to docket the proposed amended complaint
attached to Plaintiff’s motion.

     2.  Pursuant to its merit review of the amended complaint
under 28 U.S.C. § 1915A, the court finds that the plaintiff states an
Eighth Amendment claim for deliberate indifference to a serious
                           Page 2 of 5
                   1:20-cv-01367-SLD # 11   Page 3 of 5




medical need against Defendants Tilden, Hansen, John Doe, Jane
Doe Nurses, and Wexford Health Sources; a First Amendment
retaliation claim against Defendants Tilden, Hansen, and Davis;
and, and Eighth Amendment excessive force claim against John
Doe defendants. Any additional claims shall not be included in the
case, except at the court’s discretion on motion by a party for good
cause shown or pursuant to Federal Rule of Civil Procedure 15.

     3.     This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendants
before filing any motions, in order to give notice to the defendants
and an opportunity to respond to those motions. Motions filed
before defendants' counsel has filed an appearance will generally be
denied as premature. The plaintiff need not submit any evidence to
the court at this time, unless otherwise directed by the court.

     4.    The court will attempt service on the defendants by
mailing each defendant a waiver of service. The defendants have 60
days from the date the waiver is sent to file an answer. If the
defendants have not filed answers or appeared through counsel
within 90 days of the entry of this order, the plaintiff may file a
motion requesting the status of service. After the defendants have
been served, the court will enter an order setting discovery and
dispositive motion deadlines.

      5.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the clerk
said defendant's current work address, or, if not known, said
defendant's forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
shall be retained only by the clerk and shall not be maintained in
the public docket nor disclosed by the clerk.

      6.    The defendants shall file an answer within 60 days of the
date the waiver is sent by the clerk. A motion to dismiss is not an
answer. The answer should include all defenses appropriate under
the Federal Rules. The answer and subsequent pleadings shall be to
the issues and claims stated in this opinion. In general, an answer
sets forth the defendants' positions. The court does not rule on the
                              Page 3 of 5
                   1:20-cv-01367-SLD # 11   Page 4 of 5




merits of those positions unless and until a motion is filed by the
defendants. Therefore, no response to the answer is necessary or
will be considered.

      7.    This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the clerk. The plaintiff does not need to
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the clerk. The plaintiff must mail his
discovery requests and responses directly to defendants' counsel.
Discovery requests or responses sent to the clerk will be returned
unfiled, unless they are attached to and the subject of a motion to
compel. Discovery does not begin until defense counsel has filed an
appearance and the court has entered a scheduling order, which
will explain the discovery process in more detail.

     8.   Counsel for the defendants is hereby granted leave to
depose the plaintiff at his place of confinement. Counsel for the
defendants shall arrange the time for the deposition.

      9.    The plaintiff shall immediately notify the court, in
writing, of any change in his mailing address and telephone
number. The plaintiff's failure to notify the court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.

      10. If a defendant fails to sign and return a waiver of service
to the clerk within 30 days after the waiver is sent, the court will
take appropriate steps to effect formal service through the U.S.
Marshals service on that defendant and will require that defendant
to pay the full costs of formal service pursuant to Federal Rule of
Civil Procedure 4(d)(2).

     11. The clerk is directed to enter the standard qualified
protective order pursuant to the Health Insurance Portability and
Accountability Act.


                             Page 4 of 5
                   1:20-cv-01367-SLD # 11   Page 5 of 5




     12. The Clerk is directed to terminate St. James Hospital as a
defendant.

    13. The clerk is directed to add Andrew Tilden, Cheryl
Hansen, Davis, and Wexford Health Sources as defendants.

     14. The clerk is directed to attempt service on Andrew Tilden,
Cheryl Hansen, Davis, and Wexford Health Sources pursuant to the
standard procedures.

      15. Plaintiff’s motion for counsel [4] is denied, with leave to
renew. Plaintiff showed he made a reasonable attempt to obtain
counsel on his own. See Pruitt v. Mote, 503 F.3d 647, 654-55 (7th
Cir. 2007). Plaintiff, however, has personal knowledge of the facts,
he has been able to adequately convey them to the Court in writing,
and he should be able to obtain relevant documents via the
discovery process. At this early stage, the Court cannot determine
whether this case will require expert testimony. The Court finds
that Plaintiff is capable of representing himself at this time.

     16. Plaintiff’s Motion for Service at the Government’s
Expense [5] is denied as moot. The Court will send requests for
waiver of service to the defendants indicated above.

              Entered this 21st day of January, 2021.



                       s/Harold A. Baker
                      HAROLD A. BAKER
                UNITED STATES DISTRICT JUDGE




                             Page 5 of 5
